

	

		II

		109th CONGRESS

		1st Session

		S. 1066

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Voinovich (for

			 himself, Ms. Stabenow,

			 Mr. Bunning, Mr. Levin, Mr.

			 Alexander, Mr. DeWine,

			 Mr. McConnell, and

			 Mr. Frist) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To authorize the States (and subdivisions thereof), the

		  District of Columbia, territories, and possessions of the United States to

		  provide certain tax incentives to any person for economic development

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Economic Development Act of

			 2005.

		2.AuthorizationCongress hereby exercises its power under

			 Article I, Section 8, Clause 3 of the United States Constitution to regulate

			 commerce among the several States by authorizing any State to provide to any

			 person for economic development purposes tax incentives that otherwise would be

			 the cause or source of discrimination against interstate commerce under the

			 Commerce Clause of the United States Constitution, except as otherwise provided

			 by law.

		3.Limitations

			(a)Tax incentives

			 not subject to protection under this ActSection 2 shall not apply to any State tax

			 incentive which—

				(1)is dependent upon

			 State or country of incorporation, commercial domicile, or residence of an

			 individual;

				(2)requires the

			 recipient of the tax incentive to acquire, lease, license, use, or provide

			 services to property produced, manufactured, generated, assembled, developed,

			 fabricated, or created in the State;

				(3)is reduced or

			 eliminated as a direct result of an increase in out-of-State activity by the

			 recipient of the tax incentive;

				(4)is reduced or

			 eliminated as a result of an increase in out-of-State activity by a person

			 other than the recipient of the tax incentive or as a result of such other

			 person not having a taxable presence in the State;

				(5)results in loss

			 of a compensating tax system, because the tax on interstate commerce exceeds

			 the tax on intrastate commerce;

				(6)requires that

			 other taxing jurisdictions offer reciprocal tax benefits; or

				(7)requires that a

			 tax incentive earned with respect to one tax can only be used to reduce a tax

			 burden for or provide a tax benefit against any other tax that is not imposed

			 on apportioned interstate activities.

				(b)No

			 inferenceNothing in this section shall be construed to create

			 any inference with respect to the validity or invalidity under the Commerce

			 Clause of the United States Constitution of any tax incentive described in this

			 section.

			4.Definitions;

			 rule of construction

			(a)DefinitionsFor purposes of this Act—

				(1)Compensating

			 tax systemThe term compensating tax system means

			 complementary taxes imposed on both interstate and intrastate commerce where

			 the tax on interstate commerce does not exceed the tax on intrastate commerce

			 and the taxes are imposed on substantially equivalent events.

				(2)Economic

			 development purposesThe term economic development

			 purposes means all legally permitted activities for attracting,

			 retaining, or expanding business activity, jobs, or investment in a

			 State.

				(3)Imposed on

			 apportioned interstate activitiesThe term imposed on apportioned

			 interstate activities means, with respect to a tax, a tax levied on

			 values that can arise out of interstate or foreign transactions or operations,

			 including taxes on income, sales, use, gross receipts, net worth, and value

			 added taxable bases. Such term shall not include taxes levied on property,

			 transactions, or operations that are taxable only if they exist or occur

			 exclusively inside the State, including any real property and severance

			 taxes.

				(4)PersonThe

			 term person means any individual, corporation, partnership,

			 limited liability company, association, or other organization that engages in

			 any for profit or not-for-profit activities within a State.

				(5)PropertyThe

			 term property means all forms of real, tangible, and intangible

			 property.

				(6)StateThe

			 term State means each of the several States (or subdivision

			 thereof), the District of Columbia, and any territory or possession of the

			 United States.

				(7)State

			 taxThe term State

			 tax means all taxes or fees imposed by a State.

				(8)Tax

			 benefitThe term tax benefit means all permanent and

			 temporary tax savings, including applicable carrybacks and carryforwards,

			 regardless of the taxable period in which the benefit is claimed, received,

			 recognized, realized, or earned.

				(9)Tax

			 incentiveThe term tax incentive means any provision

			 that reduces a State tax burden or provides a tax benefit as a result of any

			 activity by a person that is enumerated or recognized by a State tax

			 jurisdiction as a qualified activity for economic development purposes.

				(b)Rule of

			 constructionIt is the sense of Congress that the authorization

			 provided in section 2 should be construed broadly and the limitations in

			 section 3 should be construed narrowly.

			5.SeverabilityIf any provision of this Act or the

			 application of any provision of this Act to any person or circumstance is held

			 to be unconstitutional, the remainder of this Act and the application of the

			 provisions of this Act to any person or circumstance shall not be affected by

			 the holding.

		6.Effective

			 dateThis Act shall apply to

			 any State tax incentive enacted before, on, or after the date of the enactment

			 of this Act.

		

